
	
		I
		112th CONGRESS
		1st Session
		H. R. 3518
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Rogers of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Oversight and Government
			 Reform and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To impose a regulatory moratorium and prevent taxes from
		  being raised for 2 years.
	
	
		1.In generalDuring the period beginning on the date of
			 enactment of this Act and terminating on the date that is 2 years after that
			 date, no agency may make any rule that would affect employment levels, and the
			 Congress shall not enact any law resulting in an increase in the tax liability
			 of any person or entity.
		
